Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19   PageID.50   Page 1 of 13



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

NANCY MILLER,

                 Plaintiffs,                  Case No. 18-cv-13369
v.
                                               Hon. Judith E. Levy
LEWIS MANOR HOMES, LTD,
REGINA’S HOME, INCORPORATED, AND
ELLEN LEWIS

            Defendants.
GOLD STAR LAW, P.C.                    BATOR LEGAL, P.C.
Caitlin E. Malhiot (P76606)            Christian A. Lobb (P63339)
Maia Johnson Braun (P40533)            Attorney for Defendants
Attorneys for Plaintiff                4 Parklane Blvd., Ste. 310
2701 Troy Center Dr., Ste. 400         Dearborn, MI 48126
Troy, Michigan 48084                   (248) 642-7844
(248) 275-5200                         chris@batorlegal.com
cmalhiot@goldstarlaw.com
mjohnson@goldstarlaw.com


                 JOINT MOTION FOR APPROVAL OF
                SETTLEMENT AND BRIEF IN SUPPORT
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19                                     PageID.51          Page 2 of 13



                                          TABLE OF CONTENTS

INDEX OF AUTHORITIES ................................................................................ iii

MOTION................................................................................................................. 1

BRIEF...................................................................................................................... 1

I. INTRODUCTION ............................................................................................. 1

II. FACTUAL BACKGROUND .......................................................................... 1

III. SETTLEMENT AMOUNT AND DISTRIBUTION................................... 3

IV. COSTS AND ATTORNEY FEES................................................................. 3

V. THE PROPOSED SETTLEMENT IS REASONABLE .............................. 7

VI. CONCLUSION ............................................................................................. 10




                                                              ii
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19                                  PageID.52         Page 3 of 13



                                      INDEX OF AUTHORITIES

Cases

Adcock-Ladd v. Secretary of Treasury, 227 F.3d 343 (6th Cir.2000) ................ 4, 6

Hensley v. Eckerhart, 4 61 U.S. 424 (1983) ........................................................... 4

Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982) .......... 6

Reed v. Rhodes, 179 F.3d. 453 (6th Cir. 1999) ....................................................... 5

Wolinsky v. Scholastic, Inc., 900 F.Supp.2d 332 (S.D.N.Y. 2012) ........................ 7

Statutes

29 CFR §785.22(a) .................................................................................................. 2

29 U.S.C. 201 et seq. ............................................................................................... 1

29 U.S.C. 216(b) ..................................................................................................... 4




                                                           iii
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19      PageID.53    Page 4 of 13



                                     MOTION

      The parties, through their undersigned counsel, move this Court for approval

of the settlement reached between Plaintiff and Defendants, as set forth in the

Settlement Agreement which is attached as Exhibit 1.

                                       BRIEF

                               I. INTRODUCTION

      This is an action brought by Plaintiff Nancy Miller (“Miller”) under the Fair

Labor Standards Act, 29 U.S.C. 201 et seq. (“FLSA”) for recovery of unpaid

minimum wage and overtime compensation. The case has proceeded through

discovery and trial is set for January 21, 2020.

      The parties have reached an agreement to resolve the matter for the total

amount of $45,000.00, inclusive of costs and attorney fees, and now seek approval

of the settlement.

                         II. FACTUAL BACKGROUND

      The Plaintiff is an individual who was employed by Defendants, Lewis

Manor Homes, LTD, and/or Regina's Home, Incorporated, (with the owner of the

entities, Defendant Ellen Lewis, collectively referred to as “Defendants”) as a

Direct Care Worker. During her employment, Plaintiff generally worked seven to

eight 24-hour shifts per two-week period. For the work she performed, Plaintiff

contends that she was entitled to at least minimum wage for all hours worked up to

                                          1
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19      PageID.54    Page 5 of 13



40 hours per week and that she was eligible to receive overtime compensation for

all hours worked over 40 hours per week. However, Plaintiff claims that she was

not compensated for all of the hours she worked. Instead, for each 24-hour shift

Plaintiff worked, she was compensated for 16 hours.

      Defendants admit that they did not compensate Plaintiff for the full 24-hour

shift, but maintain that the remaining 8 hours were unpaid in accordance with a

proper sleep time deduction. Plaintiff claims that she was unable to get at least 5

uninterrupted hours of sleep per night every night during a 24-hour shift and

therefore, during a 24-hour shift wherein Plaintiff did not get at least 5

uninterrupted hours of sleep, the full 24 hours were compensable. Plaintiff claims

that despite informing Defendants that she was unable to sleep for at least 5

uninterrupted hours on any given shift, the Defendants continued to deduct 8 hours

for sleep time.

      Should the matter proceed to trial, Defendants would argue that they

complied with the sleep time exclusion from the overtime and minimum wage

requirements under the FLSA provided at 29 CFR §785.22(a). Defendants would

dispute the number of shifts for which Plaintiff claims she was unable to get at

least 5 hours of uninterrupted sleep. Defendants would also claim that, if found

that Plaintiff was in fact awoken during a shift she worked, that the Defendants




                                        2
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19           PageID.55   Page 6 of 13



were not on notice as to all hours worked and therefore were not obligated to

provide compensation.

              III. SETTLEMENT AMOUNT AND DISTRIBUTION

        The parties have agreed to settlement in the total amount of $45,000.00. The

settlement will be distributed to the Plaintiff after a deduction of attorney fees and

costs. The breakdown of the proposed settlement distribution is as follows:

               Total Settlement:                             $45,000.00
               Attorney Fees:                                $18,000.00
               Costs:                                          $498.35
               Net Settlement to Plaintiff:                  $26,501.65

        For purposes of settlement, based upon the discussion herein, Plaintiff

acknowledges that the distribution proposed above fully compensates her for her

claims asserted in this proceeding, and makes her whole.

                        IV. COSTS AND ATTORNEY FEES

        Counsel for Plaintiff has incurred $498.35 in recoverable costs to date.

Based on recorded time expended and rates which have been approved by several

judges of the United States District Court, attorney fees in the amount of

$13,200.00 have been incurred.1 It is worth noting that the settlement which was

agreed upon by the parties calls for the settlement amount to be paid over the

course of 12 monthly installments. The time which Plaintiff's counsel will have to

expend in order to administer the installment payments will be in addition to the

1
    A copy of the pertinent billing records is attached as Exhibit 2.
                                            3
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19         PageID.56      Page 7 of 13



fees Plaintiff's counsel has incurred to date. The retainer agreement executed by the

Plaintiff calls for reimbursement of advanced costs and an attorney fee of 40% of

the gross recovery in the event that resolution takes place after the discovery cutoff

date, which for this matter was July 15, 20192. The proposed settlement calls for

reimbursement of the total amount of costs. The attorney fee amount in the

settlement is 40% of the gross recovery, or $18,000.00.

        The representation agreement between the Plaintiff and Gold Star Law, P.C.

demonstrates that both the Plaintiff and attorneys understood and accepted the

expectation that the attorneys were to receive 40% of the recovery in the event that

the matter was settled after the discovery cutoff. The FLSA entitles employees to

recovery of their costs and “reasonable” attorney fees. 29 U.S.C. 216(b). As the

Supreme Court has stated:

        The most useful starting point for determining the amount of a reasonable
        fee is the number of hours reasonably expended on the litigation multiplied
        by a reasonable hourly rate. This calculation provides an objective basis on
        which to make an initial estimate of the value of a lawyer's services.

Hensley v. Eckerhart, 4 61 U.S. 424 (1983) (emph. added).

        "The primary concern in an attorney fee case is that the fee awarded be

reasonable, that is, one that is adequately compensatory to attract competent

counsel yet which avoids producing a windfall for lawyers." Adcock-Ladd v.

Secretary of Treasury, 227 F.3d 343, 349 (6th Cir.2000).

2
    A copy of Miller's representation agreement is attached as Exhibit 3.
                                           4
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19        PageID.57    Page 8 of 13



      The billing records demonstrate billing for the time of the attorneys involved

in this matter – Caitlin E. Malhiot and Maia Johnson Braun – and paralegal time,

totaling $13,200.00 to date. This is the starting point for determining the lodestar

amount. Other factors which should be considered include “the skill required to

properly perform the legal services rendered,” the “customary fee for like work,”

and the “attorney’s expectations at the outset of the litigation.” See, Reed v.

Rhodes, 179 F.3d. 453, 471 (6th Cir. 1999).

      As the Court is aware, cases under the FLSA can be intricate and difficult.

In this matter, Plaintiff performed work for Defendants during 24-hour shifts.

Defendants claim that Plaintiff was properly compensated for 16 of those 24 hours

because the remaining 8 hours were deducted pursuant to a valid sleep time

arrangement. Plaintiff claims that the sleep time deduction was not proper for

every shift which she worked as she could not get 5 uninterrupted hours of sleep

each night, and therefore the entire 24 hours should have been paid for those shifts.

If the Court were to find that the sleep time deductions were improper for every

shift Plaintiff worked, the number of shifts for which the deduction was improper

would need to be determined. In addition, if Plaintiff were able to sleep for at least

5 hours during a shift, but not the entirety of the 8-hour deduction, then Plaintiff

would argue that the actual time Plaintiff was awoken would also be compensable.

The above, as well as similar issues, required Plaintiff's counsel to have substantial

                                          5
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19         PageID.58    Page 9 of 13



skill and expertise in wage and hour law in order to analyze legal principles and

applicable law in order to successfully negotiate a settlement in this matter.

      The Court should also consider the fact that the total settlement amount was

reached by the inclusion of the 40% fee to the amount of actual compensation

which the Plaintiff has agreed to accept. In other words, there is little likelihood

that settlement for a higher amount of compensation to the Plaintiff would have

been reached, such that the amount awarded to counsel detracted from the

Plaintiff's recovery. Furthermore, the Court should bear in mind that the award of

attorney fees must be sufficient to attract “competent counsel.” Adcock, supra. In

a case such as this, Plaintiff's counsel assumed representation of the Plaintiff with

the understanding that the case could have gone well past discovery up to the point

of a trial, which would obviously cause a drastic increase in the amount of work

required of Plaintiff's counsel without any increase in Plaintiff’s actual damages.

The agreement at the beginning of the representation to pay Plaintiff's counsel 40%

of the recovery is necessary to attract competent counsel in a case such as this

where the client does not and cannot pay an hourly rate, and that division of the

fees should not be altered because the case was resolved more quickly than

expected (just as, in situations where the case requires more work than expected,

the division of fees is not changed because of the increased workload and




                                          6
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19       PageID.59    Page 10 of 13



Plaintiff’s counsel often receives significantly less than would have been paid

pursuant to an hourly fee arrangement).

          V. THE PROPOSED SETTLEMENT IS REASONABLE

      Determination of a motion to approve a settlement turns on whether the

settlement is a “fair and reasonable resolution of a bona fide dispute over FLSA

provisions.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th

Cir. 1982). Factors to consider include:

         (1) The plaintiff’s range of possible recovery; (2) the extent to
         which the settlement will enable the parties to avoid anticipated
         burdens and expenses in establishing their respective claims
         and defenses; (3) the seriousness of the litigation risks faced by
         the parties; (4) whether the settlement agreement is the product
         of arm’s length bargaining between experienced counsel; and
         (5) the possibility of fraud or collusion.

Wolinsky v. Scholastic, Inc., 900 F.Supp.2d 332, 335 (S.D.N.Y. 2012).

      The highest total amount of actual damages which Plaintiff could have

recovered, assuming each hour of every 24-hour shift was compensable, would

have been $68,217.71. If we were to assume that Plaintiff was able to sleep

through the night one shift per week, this would reduce her actual damages to

$52,407.95. If the Court were to find that the only additional compensation that

Plaintiff was entitled to is the amount that can be proven based on Defendants'

documentation, then Plaintiff's actual damages would be closer to $4,862.49.

These figures are based on application of a three-year statute of limitations. If

                                           7
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19          PageID.60   Page 11 of 13



found that a two-year statute of limitation were applicable, the actual damages

which Plaintiff could claim would be drastically different.

      The maximum amount of liquidated damages which might have been

recovered would have been $68,217.71, bringing the total possible damages

recovery to $136,435.42.        One issue which remains, however, is whether

Defendants acted reasonably and in good faith in determining that Plaintiff was not

entitled to compensation for the full 24 hours per shift under the FLSA.            If

Defendants were able to establish that its violation was reasonable and in good

faith, the Court could reduce the amount of liquidated damages or decline to award

liquidated damages at all.

      The settlement amount is approximately 33% of the maximum amount

which the Plaintiff could recover as damages at Trial, assuming that she prevailed

on every issue presented.

      The proposed settlement would completely eliminate the burden on the

parties of establishing their claims or defenses at Trial.

      While the parties each feel confident regarding their respective positions,

there remains a risk for Plaintiff that a majority of the hours which she claims were

compensable would be deemed to have been properly deducted. Plaintiff also

faces a risk of reduction or denial of liquidated damages. Another factor which

motivated Plaintiff to accept a settlement that is less than her potential recovery is

                                           8
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19        PageID.61    Page 12 of 13



the collectability of Defendants. If this matter was to proceed to trial and Plaintiff

prevailed on all her claims, there is a likelihood that Defendants would be unable

to pay the judgment and Plaintiff could potentially be left without any recovery.

Alternatively, Defendants could have required a payment plan that extended

payment of a judgment, for a total amount which is unknown, over a span of many

years. There is value to Plaintiff in having the total amount paid in a reasonable

amount of time, as opposed to stretching payment of a potentially larger sum out

over several years.

      Defendants face a risk of a judgment for $136,435.42, together with accrued

attorney fees incurred by Plaintiff (on an hourly basis) but also fees incurred for

the trial preparation and the trial itself, which would likely be more than the

amount accrued to date.

      The settlement has been the result of numerous settlement negotiations

between counsel, and clearly is an arms-length agreement. There is no suggestion

of any fraud or collusion regarding the settlement, which has been expressly

approved by the Plaintiff. It should be noted that counsel for Plaintiff and counsel

for Defendants have resolved similar cases through settlement before, and that

those settlements were also reasonable arms-length agreements that were approved

by the appropriate judges.

      All of the relevant factors argue in favor of approval of the settlement.

                                          9
Case 5:18-cv-13369-JEL-RSW ECF No. 16 filed 12/11/19       PageID.62    Page 13 of 13



                               VI. CONCLUSION

      For the reasons set forth above, the parties request that the Court approve the

settlement reached among the parties.




Respectfully submitted,

GOLD STAR LAW, P.C.                       BATOR LEGAL, P.C.

/s/Caitlin E. Malhiot                      /s/ Christian A. Lobb (w/ consent)
Caitlin E. Malhiot (P76606)                Christian A. Lobb (P63339)
Attorneys for Plaintiff                    Attorney for Defendants
2701 Troy Center Dr., Ste. 400             4 Parklane Blvd., Ste. 310
Troy, Michigan 48084                       Dearborn, MI 48126
(248) 275-5200                             (248) 642-7844
cmalhiot@goldstarlaw.com                   chris@batorlegal.com

Dated: December 11, 2019




                          CERTIFICATE OF SERVICE

      I hereby certify that on December 11, 2019, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system which will
send notification of such filing to all counsel registered electronically.



                                             /s/ Ashley Zabinski x
                                             Ashley Zabinski
                                             GOLD STAR LAW, P.C.



                                        10
